 561317 NLRB No. 83SULLIVAN BROS. PRINTERS1All dates are in 1993 unless otherwise indicated.Sullivan Brothers Printers, Inc. and Local 600M,Graphic Communications International Union,
AFL±CIO. Case 1±CA±30834May 24, 1995DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSSTEPHENSANDCOHENOn July 15, 1994, Administrative Law Judge HaroldBernard Jr. issued the attached decision. The General
Counsel filed exceptions, a supporting brief, and an an-
swering brief. The Respondent filed exceptions, a sup-
porting brief, and an answering brief. Local 600M (the
Union) and the Graphic Communications International
Union, AFL±CIO (GCIU), the Intervenor, jointly filed
exceptions and a request for oral argument, a support-
ing brief, and an answering brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and record inlight of the exceptions and briefs and has decided to
affirm the judge's rulings, findings, and conclusions
and to adopt the recommended Order only to the ex-
tent consistent with this Decision and Order.The judge concluded that the Respondent violatedSection 8(a)(5) and (1) of the Act by refusing to recog-
nize and bargain with the Union and by unilaterally
changing terms and conditions of employment of the
Respondent's employees represented by the Union in
the pressmen's unit after the Union merged with Local
109C, which formerly represented the Respondent's
employees in that unit. We adopt the judge's conclu-
sion for the reasons stated in his decision and the addi-
tional reasons articulated below.The judge further concluded that the Respondent didnot act unlawfully by refusing to recognize and bargain
with the Union and unilaterally changing terms and
conditions of employment of the Respondent's em-
ployees represented by the Union in the bookbinders'
unit after the Union merged with Local 139B, which
formerly represented the Respondent's employees in
that unit. The judge based his conclusion on his find-
ing that the merger vote which resulted in the Union's
taking over as the representative of the employees in
the bookbinders' unit was not accomplished with the
requisite due process. The General Counsel, the Union,
and the Intervenor have excepted to the judge's dismis-
sal of the complaint with respect to the bookbinders'
unit. We find merit in these exceptions.Local 139B represented employees employed in thebookbinders' unit at the Respondent's Lowell, Massa-
chusetts printing plant for at least 33 years. The last
collective-bargaining agreement covering that unit was
negotiated between Local 139B and the Respondentand had an expiration date of August 31, 1993.1Local139B also represented a separate unit of bookbinders
at North American Directory Company (NADCO), a
larger employer in the same geographic area as the Re-
spondent, whose employees dominated the local in
terms of membership numbers and leadership.At the time of the events at issue, Local 139B wasaffiliated with the Intervenor here, as is the Union. The
Union represents employees in a combined mix of
printing industry classifications, including bookbinders,
within a larger geographic area including Massachu-
setts. Local 139B and the Union maintained separate
constitutions and bylaws but were covered under the
same International union's constitution and bylaws.
That International constitution encourages merger in all
situations where more than one local exists in the same
geographic area. It also discourages maintaining locals
in situations where the local membership falls below
50 active members.In 1990, NADCO announced its impending closure,and thereafter closed its bindery operations in 1991.
NADCO, however, retained 10 bindery employees in
1991, including Local 139B president, Oscar Becht, to
assist the pressmen until February 1993, when the
plant would close completely. Thus, Becht continued
in office after the 1991 layoff and, along with another
remaining officer, Jeanette Pickels, who served as
Local 139B's secretary and secretary-treasurer, pro-
vided the local with continuing leadership in the ab-
sence of a designated official shop steward for the Re-
spondent's bindery unit. In the early part of 1993,
Becht unsuccessfully broached with the approximately
10 remaining Local 139B members employed by the
Respondent the possibility of their assuming leadership
of the Local in the future. He also discussed the option
of merging with another local, including merger with
the Union. He kept the Respondent's bindery employ-
ees informed about the status of his talks with the
Union's president, George Carlsen, regarding a pos-
sible merger, which he informed them would be in the
best interest of the Local. He received no negative
feedback.Becht held no formal meetings with the remainingLocal 139B members during this period because there
was no place to hold such meetings after the NADCO
bindery closure. After four or five informal meetings
at the Respondent's plant with the Respondent's em-
ployees informing them of the status of negotiations,
Becht decided to conduct a vote on March 29 on the
proposed merger. One week before, he informed the
Respondent's bindery employees that on that date he
would bring around ballots for a vote on the merger.
As was his customary practice, Becht personally in-
formed the five or six day-shift employees and used
employee Manny Mendez, a former NADCO em- 562DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2In light of our findings here that the Board's traditional due proc-ess requirements have been met in this case, we find it unnecessary
to determine whether, in view of the Supreme Court's opinion in Se-attle-First, supra, the Board lacks authority to impose due processrequirements. Thus, we deny the joint request of the Union and the
Intervenor for oral argument on this issue.3City Wide Insulation, supra, cited by the judge, formulates thecontinuity test as whether the postaffiliation union's preexisting au-
thority has substantially changed for the worse.ployee, as his contact person with respect to the rest.He instructed Mendez that everyone was to receive one
ballot, the employees were to vote, and the ballots
were to be put in an envelope, sealed, and returned to
Becht. The next day he would return to pick up the en-
velope.On March 29, Becht personally handed out ballotsto the five or six day-shift employees proposing merg-
er with the Union. He did not collect them. He left
ballots with Mendez to give to the night-shift employ-
ees. He instructed Mendez to collect the ballots, to seal
the envelope, and to deliver it to Becht the following
day. When Becht returned the next day, he got the
sealed envelope, opened it, and counted the ballots in
the presence of at least some of the unit employees.
There were eight ballots in the envelope, all cast infavor of the merger. There was no objection raised to
the merger vote process at the time of the count or at
any time subsequently. On June 14, the Intervenor no-
tified Becht and Carlsen it had approved the merger,
termed an ``administrative transfer,'' retroactive to
May 1.On June 22, Carlsen, former Local 109C PresidentHenry Boermeester, and Becht met with Tom Bellamo,
the Respondent's chief financial officer. Carlsen in-
formed Bellamo that the Union would be representing
the Respondent's bindery and press employees. This
conversation was followed by a notice of contract ter-
mination from Becht to Carlsen concerning the book-
binders' expiring agreement, in which Becht confirmed
in writing that Carlsen would be representing the book-
binders in negotiations for a successor agreement. On
July 6, Carlsen formally notified the Respondent of the
administrative transfer of Local 139B into the Union.
Carlsen's letter stated that all future dealings would be
accomplished through the Union. Subsequently, after
several unsuccessful attempts to schedule meetings
with Bellamo, Carlsen was told to contact the Re-
spondent's attorney, who informed Carlsen the Re-
spondent would not recognize and bargain with the
Union as the representative of its employees in either
unit. Since that time, the Respondent, contending it has
no obligation to recognize and bargain with the Union,
has made changes unilaterally in the wages, hours, and
other working conditions of employees in the book-
binders' and pressmen's units.Once certified by the Board or voluntarily recog-nized by an employer as the majority representative of
unit employees, a union enjoys a presumption of con-
tinued majority support and the employer has a cor-
responding continuing obligation to recognize and bar-
gain with the union. Minn-Dak Farmers Cooperative,311 NLRB 942, 944 (1993), enfd. 32 F.3d 390 (8th
Cir. 1994), citing Burger Pits, Inc., 273 NLRB 1001(1984), and cases cited therein. A change in internalstructure or affiliation does not necessarily change thisobligation.Consistent with the Supreme Court's admonition inNLRB v. Food & Commercial Workers Local 1182
(Seattle-First National Bank), 475 U.S. 192 (1986),that the paramount policy of the Act, i.e., encouraging
stable bargaining relationships to preserve industrial
peace, should not be unnecessarily disrupted, the
Board will interject itself only in the most limited of
circumstances involving such internal changes. Thus,
only where an affiliation vote is conducted with less
than adequate due process safeguards2or where the or-ganizational changes are so dramatic that the post-affiliation union lacks substantial continuity with the
preaffiliation union will the Board find the employer's
duty to bargain does not continue. Minn-Dak, 311NLRB at 945; City Wide Insulation, 307 NLRB 1, 3(1992);3May Department Stores Co., 289 NLRB 661(1988), enfd. 897 F.2d 221 (7th Cir. 1990), cert. de-
nied 111 S.Ct. 245 (1990); and Quality Inn Waikiki,297 NLRB 497 (1989). Further, the Board has consist-
ently held that a party seeking to avoid its bargaining
obligation by virtue of a change has the burden of
demonstrating that the change was not accomplished
with minimal due process, e.g., News/Sun-Sentinel Co.,290 NLRB 1171, 1176 (1988), enfd. 890 F.2d 430
(D.C. Cir. 1989); and Quality Inn Waikiki, 297 NLRBat 501 fn. 13; or was sufficient to raise a question con-
cerning representation, e.g., Minn-Dak, 311 NLRB at945, citing H.B. Design & Mfg
., 299 NLRB 73(1990).The practical and policy reasons underlying theBoard's approach are abundantly clear. At issue in this
type of case are essentially internal union matters with
respect to which, as noted above, a strong disapproval
of unnecessary Board intervention has frequently been
expressed by the courts and the Board itself. E.g., Se-attle-First, 475 U.S. at 204 fn. 11, and accompanyingtext, Insulfab Plastics, 274 NLRB 817, 821 (1985),enfd. 789 F.2d 961 (1st Cir. 1986); and Ocean Sys-tems, Inc., 223 NLRB 857, 859 (1976), enfd. 571 F.2d850 (5th Cir. 1978), cert. denied 439 U.S. 893 (1978).
Further, most affiliations or mergers would change a
union's organizational structure to some extent, but
clearly such natural and foreseeable consequences
would not automatically raise a question concerning
representation. Action Automotive, 284 NLRB 251, 254(1987). As the Court in Seattle-First, supra, recog- 563SULLIVAN BROS. PRINTERS4Contrary to the judge who, without explanation, questioned thebasis for Becht's knowledge concerning the union membership status
of the Respondent's unit employees as being ``without foundation,''
we accept the veteran Local 139B officer's uncontroverted testimony
that all the employees in the 10-member unit were union members
at the time of the vote. In doing so, we rely on his testimony that
he was a Local 139B member for 33 years, during which time he
held a variety of officer positions, including the period from 1986
through the time of the merger, as well as the fact that this is a
small unit.5Nor is there any indication that the members were not affordedthe opportunity of a secret-ballot vote. In this regard, the Board has
repeatedly held that the rules governing Board elections are not ap-
plicable to merger votes and that the precise procedures used are not
critical. Thus, the failure to provide a voting booth or some other
mechanism to assure secrecy of ballots has not been found to invali-
date a merger vote in the absence of any evidence that individuals
observed others voting or that ballots had been tampered with. Ham-mond Publishers, 286 NLRB 49, 51 (1987). Further, although theBoard has indicated in a number of cases that secret balloting is re-
quired for minimal due process, the Board has nonetheless found
mail balloting or the absence of secret balloting not to invalidate a
merger election. See News/Sun-Sentinel, 290 NLRB at 1176; MayDepartment Stores, 289 NLRB at 664±665; and Aurelia Osborn FoxMemorial Hospital, 247 NLRB at 359.6Similar to the facts here, in Insulfab, 279 NLRB at 823, in find-ing that its due process requirements had been satisfied, the Board
specifically noted that no one present was ineligible to vote and that
the unit was small so that all the facts were known to the employees
and no one objected.nized, change is the natural consequence of ordinary,valid reasons for affiliations and mergers, such as in-
creased financial support and bargaining power. Se-attle-First, 475 U.S. at 199 fn. 5. In sum, as we havestated, ``[t]he notion that an organization somehow
loses its identity and becomes transformed ... be-

cause it acquires more clout and becomes better able
to do its job is an absurdity and one which flies
squarely in the face of a clearly stated congressional
objective ....'' 
Insulfab, 279 NLRB at 823.Thus, in many cases a majority of employees willcontinue to support a union despite any affiliation or
similar changes. Seattle-First, 475 U.S. at 203 fn. 10,and accompanying text. Additionally, as the judge
noted, situations involving mergers of sister locals
have less inherent potential for significant change than
other types of changes. Toyota of Berkeley, 306 NLRB893, 903 (1992), partially vacated on other grounds
Nancy Watson-Tansey, 313 NLRB 628 (1994). Seealso F.W. Woolworth Co
., 305 NLRB 775, 779(1991), citing American Mailers (Plant #2), 231 NLRB1194 (1977), enfd. 622 F.2d 242 (6th Cir. 1980).In light of the above, the Board's analysis, ratherthan being mechanistic and using a strict checklist, is
directed at analyzing the totality of circumstances in
order to give paramount effect to employees' desires.
See Minn-Dak, 311 NLRB at 945; Central WashingtonHospital, 303 NLRB 404, 404 and fn. 6 (1991); Qual-ity Inn Waikiki, 297 NLRB at 502; Aurelia OsbornFox Memorial Hospital, 247 NLRB 356, 359 (1980);and American Mailers, 231 NLRB at 1195.Applying these principles to the facts of this case,we find that the merger of Local 139B and the Union
was accomplished with at least minimally adequate
due process and did not sufficiently change the former
union so as to raise a question concerning representa-
tion. Thus, we conclude that the Respondent violated
Section 8(a)(5) when it refused to recognize and bar-
gain with the Union and unilaterally changed terms
and conditions of employment of the Respondent's
employees in the bookbinders' unit.As stated above, the burden of establishing lack ofadequate due process in the merger vote rests with the
Respondent and, in the absence of substantial irregular-
ity, the Board will not normally concern itself with the
union's internal voting procedures. Ocean Systems, 223NLRB at 859. Here, as detailed above, Becht accorded
Local 139B members adequate notice and a sufficient
opportunity to discuss the merger prior to the vote.
The fact that no formal meetings were held is not sig-
nificant, especially in light of the fact that Becht's
interaction with the remaining Local 139B members
was consistent with his established practice.With respect to the vote itself, there is no evidencethat it was not accomplished with adequate procedural
safeguards. Becht knew that all the employees werecurrent union members.4He personally distributed theballots to day-shift employees and entrusted Mendez to
distribute ballots to the night-shift employees and to
collect the ballots and place them in a sealed envelope.
Becht's use of Mendez as a conduit was again consist-
ent with his established practice. The ballots were in
a sealed envelope, exactly as Becht had requested,
when he retrieved them the following day. There was
no evidence at all that the ballots had been tampered
with or that their secrecy had in any manner been
compromised.5Most important, there is no indicationthat any individual objected to the voting procedures
or any aspect of merger either at the time of the vote
or any time subsequently, or that the vote did not re-
flect the majority view.6In these circumstances, par-ticularly noting that this case involves the merger of
sister locals and that no one objected, we find the
Board's standard of minimal due process to be satis-
fied. F.W. Woolworth
, 305 NLRB at 779, citingAmerican Mailers, 231 NLRB at 1195.We further find, for reasons substantially similar tothe judge's determination with respect to the book-
binders' unit, that under all the circumstances the
changes between Local 139B and the Union after the
merger were not so dramatic as to raise a question
concerning representation. With respect to leadership,
as the judge noted, citing Service America Corp., 307NLRB 57 (1992), the Board has found that this is
merely one element to be considered. The situation
here is somewhat unusual. Pickels and Becht, the only
remaining Local 139B officers at the time immediately 564DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
7In this regard, bindery employees employed by the Respondenthad no chapel chair, i.e., steward, before the merger when rep-
resented by Local 139B or after the merger when represented by the
Union.8Carlsen testified that it was his intention to have the followingindividuals on the Union's negotiating committee for the Respond-
ent's bindery employees: himself, Becht, Steve Wysocki (the steward
from the printing unit who in the past has acted as chapel chair in
the absence of a steward for the bindery unit), and a bindery unit
employee if possible.9According to the record, Local 109C required a three-quartervote of the shop by secret ballot before a strike could be called, and,
according to Becht's testimony, he believed that Local 139B re-
quired a two-thirds majority vote before a strike could be called.preceding the merger, were offered positions with theUnion. These individuals were no longer employed by
NADCO at the time of the merger and declined to be-
come officers in the merged Local. Thus, the dis-
continuity in leadership was caused by the free choice
of the former leaders themselves, and not by any pol-
icy of the Union. In any event, Becht agreed to serve
on the Union's negotiating committee. There essen-
tially was no other existing leadership at the time of
the merger.7In fact, as in Service America, 307 NLRBat 60, the record indicates that Local 139B's potential
problem servicing members in the future after the
NADCO closing because of lack of adequate leader-
ship was one of the primary reasons behind the unions'
merger.Thus, Becht, who previously served on Local139B's negotiating committee, will continue to per-
form the same leadership role with respect to the
Union's negotiations with the Respondent. Otherwise,
as in the past, negotiations will be accomplished by the
president of the union, who, as in the past, will not be
one of the Respondent's employees.8In all other re-spects, the leadership, or lack thereof, remains the
same and is a natural consequence of the NADCO
closing, and not of the merger itself.Membership was extended automatically by theUnion to former Local 139B members, with no assess-
ment of any initiation fees. Additionally, the Union has
demonstrated its willingness to assume the former
Local 139B collective-bargaining agreement. As mem-
bers of the Union, the former members of Local 139B
are covered by the same International constitution and
bylaws. As previously, they are also covered by a sep-
arate constitution and bylaws subordinate to the Inter-
national governing documents. The constitution and
bylaws of both Locals are substantially the same con-
cerning membership requirements, strike votes, con-
tract ratification procedures, and grievance handling.As with Local 109C, which represents the press-men's unit, the Local 139B requirement for eligibility
to hold elected union officer positions is 4 years'
membership, as opposed to 5 years under the Union's
procedures. Contrary to the Respondent's argument,
however, this difference is of no practical effect be-
cause all former Local 139B employees meet the high-
er eligibility requirement imposed. Further, as dis-
cussed by the judge with reference to the pressmen'slocal, another slight difference involves dues structure.Local 139B imposed a flat dues rate while the Union
imposes dues based on a sliding scale, which would
result in an overall increase for former Local 139B
members. As noted above, however, former Local
139B members are not being charged initiation fees
and there was no showing that the differences in dues
rates were substantial. See Central Washington Hos-pital, 303 NLRB at 404 fn. 8.As the Respondent asserts, there is also a differencebetween Local 139B's bylaws (and those of Local
109C) and those of the Union with respect to mem-
bers' rights to accept outside employment, with the lat-
ter containing a restriction. There is no indication,
however, that the Union has ever invoked its provision
restricting a members' ability to accept outside em-
ployment. It is actual practice rather than policy which
controls. See Central Washington Hospital, 303 NLRBat 405. Thus, in the absence of evidence that the Union
has ever enforced its bylaw policy, we find no signifi-
cant change.Similarly, the Respondent contends that the Locals'ability to call a strike is dramatically changed after the
mergers of Locals 139B and 109C with the Union be-
cause the Union's executive board would have the
right to call a strike in either unit of the Respondent's
employees without conducting a strike vote, contrary
to the Locals' former procedures. The Union's bylaws
do provide that in ``special cases'' involving units of
fewer than 25 members where the board is satisfied
that the strike is supported by the membership and the
International and would have no adverse impact on the
Local, the executive board may authorize a strike with-
out a vote. Once again, however, it is practice rather
than policy which is critical under Board precedent. In
this regard, Carlsen testified that it is the Union's prac-
tice to have the individual shop that will be the subject
of a possible strike conduct a strike vote by secret bal-
lot with a two-thirds majority vote necessary to author-
ize a strike. Thus, in terms of actual practice, there is,
at most, a minimal difference between the two locals'
premerger procedures and those of the Union.9Further, the Respondent points out that, contrary toformer Local 139B's procedures, the Union's proce-
dures allow its executive board to accept a contract
offer contrary to its membership's vote. Although there
is evidence that the Union's procedures do allow its
executive board to accept contracts contrary to the vote
of its membership, it is clear that this procedure takes
effect only in a very limited situation, i.e., where a unit
rejects a contract offer, votes not to strike, and does
not accept the executive committee's recommendation. 565SULLIVAN BROS. PRINTERS10As indicated above, practice rather than policy is controlling inassessing the extent of changes.11There is little evidence in the record about contract administra-tion practices. Becht testified that under Local 139B, grievances
would be resolved informally by a shop employee in the first in-
stance. If attempts to informally resolve the grievances at the shop
level were unsuccessful, Becht, as president of the Local, would
have the authority to resolve grievances. Carlsen testified briefly
about how the Union handles grievances. After initial attempts to re-
solve the grievances at the shop level by the affected individual and
then the shop delegate, he has the authority to resolve grievances.
Thus, the evidence does not show any significant differences in
grievance handling procedures.12Local 139B represented bookbinders' units in the Lowell, Mas-sachusetts area. The Union represents a combined mix of printing in-
dustry classifications, including bookbinders, in a larger geographic
area encompassing the Lowell, Massachusetts area. Carlsen esti-
mated that about 500 members of the Union's 700 members are em-
ployed as pressmen or bookbinders.13In Service America, supra, the Board distinguished cases inwhich the affiliated or merged union underwent enormous changes
in size, organization, structure, and administration from the situation
where in all significant respects the employer was bargaining withan entity similar to the one with it had previously recognized and
bargained with, characterizing the changes that occurred as more in
the nature of administrative changes.Under these limited circumstances, such a differencedoes not rise to the level of a significant change. Se-attle-First National Bank, 290 NLRB 571, 573 (1988).The Respondent also asserts that the manner inwhich the unit's collective-bargaining agreement will
be negotiated and administered will be different under
the Union than it was under Local 139B. In support,
it refers to testimony that Union President Carlsen in-
tends to engage in joint contract negotiations for the
Respondent's bookbinders and pressmen, rather than
separate negotiations, as Local 139B and Local 109C
did previously. The Respondent also refers to the
Union's bylaw provision indicating that members of
the shop must submit contract proposals in writing, as
contrasted with former Local 139B's practice of seek-
ing suggestions from the unit on contract proposals
orally rather than in writing. As to suggestions for con-
tract proposals, although Carlsen conceded that the
Union's bylaws state that suggested contract proposals
must be submitted in writing to the president 90 days
prior to contract expiration, he also testified that in
practice its procedures for seeking proposals from em-
ployees are flexible.10He further testified that hemerely suggested joint negotiations as a possibility and
would be willing to conduct either separate or joint ne-
gotiations as the employees wished. There is no evi-
dence that the Union would insist on joint negotiations
if the Respondent sought separate negotiations for the
separate units. Thus, Carlsen indicated that he is ame-
nable to negotiating in the same manner as the former
local did previously. Under these circumstances, we
cannot agree that procedures for contract negotiations
differ dramatically.11In sum, as the judge found with respect to thepressmen's unit, the merger of Local 139B and the
Union resulted in little practical change, with the Re-
spondent's bindery employees remaining an intact and
autonomous group within the same International and
governed by the same International constitution and
bylaws. In this context, consistent with the finding of
the judge with respect to the pressmen's unit, we agree
that the change in size between the premerger Local
139B and the Union is not sufficient to raise a ques-
tion concerning representation in the absence of otherfactors. It is clearly true that the numerical strength ofLocal 139B was diminished considerably by the
NADCO closing. Thus, at the time of the merger, there
was a substantial disparity between the sizes of Local
139B and the Union. As the judge found with respect
to the pressmen's local, however, the size of Local
139B fluctuated considerably during the course of its
long history. Further, the unit of bindery employees
employed at the Respondent was historically just a
small portion of the local's membership. In sum, the
Respondent's bindery employees remain a small seg-
ment of a larger local representing similar craft em-
ployees within the same geographic area under the
same International.12In any event, the Board has notfound increased size alone to be significant, especially
where, as here, the merger of two sister locals is in-
volved. See, e.g., Service America, 307 NLRB at 60±61;13Toyota of Berkeley, 307 NLRB at 904; and Ken-tucky Power, 213 NLRB 730, 731 (1974).Similarly, in this context, we find that the transferand commingling of assets is not dispositive. Although
Local 139B's monetary assets were transferred to the
Union and commingled with other funds, there is no
showing that the Respondent's bindery unit employees
have less money available to them. To the contrary,
Carlsen's testimony establishes that the full resources
of the Union are available to the former Local 139B
unit in connection with its efforts to represent its mem-
bers. Toyota of Berkeley, 306 NLRB at 904. As dis-cussed above, the Court in Seattle-First, 475 U.S. at198 fn. 5, specifically recognized that increased size,
financial support, and bargaining power are ordinary
and valid reasons for mergers and affiliations. Toyotaof Berkeley, 306 NLRB at 904. Thus, as found pre-viously, it would frustrate a purpose of the Act to find
that employee expressions of desires to achieve these
goals through affiliations and mergers automatically
raised questions concerning representation.Accordingly, we find that by refusing to recognizeand bargain with the Union as the exclusive represent-
ative of the Respondent's bindery employees and uni-
laterally changing unit employees' terms and condi- 566DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
14We recognize that the Court of Appeals for the First Circuit af-firmed the district court's denial of 10(j) relief in this case. Pye v.Sullivan Bros. Printers, 147 LRRM 2584 (1st Cir. Oct. 26, 1994).In doing so, the court held that the district court did not abuse its
``discretion in concluding that the Board had not demonstrated a
clear likelihood of success,'' and thus ``injunctive relief would not
have been just and proper.'' Of course, that decision is not a final
adjudication of the merits. Coronet Foods, Inc. v. NLRB, 981 F.2d1284, 1288 (D.C. Cir. 1993) (expressing doubt that ``district court
finding in a 10(j) auxillary proceeding would later bind the NLRB
when ruling, definitively on the unfair labor practice charge''). See
also Roofers Local 30 v. NLRB, 1 F.3d 1419, 1425 fn. 9 (3d Cir.1993) (appellate court's affirmance of district courts' finding in a
10(l) injunction proceeding that certain picketing was lawful is not
binding on either the Board or the reviewing appellate court in the
subsequent proceeding on the merits). For the reasons set forth here-
in, we find that a preponderance of the evidence establishes a viola-
tion.15In accordance with the General Counsel's request, we modifythe judge's Order to require the Respondent to honor the existing
checkoff provisions of the current pressmen's collective-bargaining
agreement. We shall not modify the judge's Order to require the
same with respect to the bookbinder's contract in light of the fact
that the bookbinder's agreement has expired. It is well settled that
the checkoff obligation does not survive contract expiration. See,
e.g., Litton Business Systems v. NLRB, 501 U.S. 190 (1991), and In-diana & Michigan Electric Co., 284 NLRB 53, 55 (1987). We fur-ther modify the Order to require the Respondent to remit all fees and
dues owed under the collective-bargaining agreements, as opposed to
only those collected, in accordance with the General Counsel's re-
quest.16To the extent that an employee has made contributions to a pen-sion fund that have been accepted by the fund in lieu of the
Repondent's delinquent contributions during the period of delin-
quency, the Respondent shall reimburse the employee, but the
amount of such reimbursement will constitute a setoff to the amount
that the Respondent otherwise owes the fund. Any additional
amounts owed with respect to these fund contributions shall be cal-
culated in the manner set forth in Merryweather Optical Co., 240NLRB 1213 (1979).17Kraft Plumbing & Heating, 252 NLRB 891 (1980).tions of employment, the Respondent violated Section8(a)(5) of the Act.14ORDER15The National Labor Relations Board orders that theRespondent, Sullivan Brothers Printers, Inc., Lowell,
Massachusetts, its officers, agents, successors, and as-
signs, shall1. Cease and desist from
(a) Refusing to recognize and bargain with Local600M, Graphic Communications International Union,
AFL±CIO as the exclusive representative of the em-
ployees in the pressmen's and bookbinders' units de-scribed below.(b) Repudiating the collective-bargaining agreementsapplicable to the employees in the pressmen's and
bookbinders' units.(c) Failing to make contributions to the pensionfunds owed under the collective-bargaining agreements
covering the pressmen's and bookbinders' units.(d) Unilaterally changing wages, hours, and workingconditions of employees in the units described below
without prior notice to the Union and without first af-
fording the Union an opportunity to meet and bargain
concerning these matters.(e) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the
rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, recognize and bargain with Local600M concerning the wages, hours, and other terms
and conditions of employment for the employees in the
following appropriate units and, if agreements are
reached, embody the terms of the agreements in signed
written documents:Pressmen's Unit:
All color cameramen and darkroom, black andwhite cameramen and darkroom, dot etchers,
platemakers-black and white, photocomposer op-
erators, platemakers-color, strippers, copy pre-
paration, pasteup, layout and imposition, opaquers
and artist, prepreparation, and plate processors,
but excluding all other employees, office clerical
employees, guards and supervisors as defined in
the Act.Bookbinders' Unit:
All journeyman I, journeyman I apprentices, andjourneyman II employees and helpers, but exclud-
ing all other employees, office clerical employees,
guards and supervisors as defined in the Act.(b) Honor the terms and conditions in the currentcollective-bargaining agreement covering the press-
men's unit above effective June 1, 1992, through May
31, 1995, and the terms of the collective-bargaining
agreement covering the bookbinders' unit effective
from September 1, 1990, through August 31, 1993,
that survive contract expiration.(c) Adhere to the union-shop provisions of the col-lective-bargaining agreements described here.(d) Transmit to Local 600M any and all fees anddues owed under the collective bargaining agreements
described here, with interest as set forth in the remedy
section of the judge's decision.(e) Resume pension contributions as required underthe terms of the collective-bargaining agreements de-
scribed here, including paying past due and unpaid
contributions.16(f) Resume honoring the checkoff provisions of thepressmen's current collective-bargaining agreement de-
scribed above.(g) Make whole employees in the pressmen's andbookbinders' units described above for any losses they
may have suffered because of any unilateral changes in
wages, hours, and other working conditions17or be- 567SULLIVAN BROS. PRINTERS18If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''cause of the Respondent's failure to abide by the col-lective-bargaining agreements applicable to those unit
employees, to be computed as set forth in Ogle Protec-tion Service, 183 NLRB 682 (1970), plus interest com-puted in the manner set forth in the remedy section of
the judge's decision.(h) On request by Local 600M, rescind all unilateralchanges; however, adhere to any changes in wages,
benefits, or other terms and conditions of employment
for unit employees which were unilaterally instituted
but are superior to those set forth in the agreements,
except on request by the Union.(i) Post at its Lowell, Massachusetts plant copies ofthe attached notice marked ``Appendix.''18Copies ofthe notice, on forms provided by the Regional Director
for Region 1, after being signed by the Respondent'sauthorized representative, shall be posted by the Re-
spondent immediately upon receipt and maintained for
60 consecutive days in conspicuous places including
all places where notices to employees are customarily
posted. Reasonable steps shall be taken by the Re-
spondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(j) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-
spondent has taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to recognize and bargain withLocal 600M, Graphic Communications International
Union, AFL±CIO as the exclusive representative of our
pressmen and bindery employees in the following ap-
propriate units:PRESSMEN:
All color Cameramen and darkroom, black andwhite cameramen and darkroom, dot etchers,
platemakers-black and white, photocomposer op-
erators, platemakers-color, strippers, copy prepara-
tion, pasteup, layout and imposition, opaquers and
artist, pre-preparation, and plate processors, but
excluding all other employees, office clerical em-ployees, guards and supervisors as defined in theAct.BOOKBINDERS:
All journeyman I, journeyman I apprentices, andjourneyman II employees and helpers but exclud-
ing all other employees, office clerical employees,
guards and supervisors as defined in the Act.WEWILLNOT
repudiate the collective-bargainingagreements applicable to the employees in the units de-
scribed above.WEWILLNOT
fail to make contributions to the pen-sion funds owed under the collective-bargaining agree-
ments covering the units described above.WEWILLNOT
unilaterally change wages, hours, andworking conditions of employees in the units described
above without prior notice to the Union and without
first affording Local 600M an opportunity to meet and
bargain concerning these matters.WEWILLNOT
in any other manner interfere with,restrain, or coerce you in the exercise of the rights
guaranteed you by Section 7 of the Act.WEWILL
, on request, recognize and bargain with theUnion concerning the wages, hours, and other terms
and conditions of employment for our employees in
the bargaining units described above, and and put in
writing and sign any agreements reached.WEWILL
honor the terms and conditions of the cur-rent collective-bargaining agreement covering the
pressmen's unit effective June 1, 1992, through May
31, 1995, and the terms of the collective-bargaining
agreement covering the bookbinders' unit effective
from September 1, 1990, through August 31, 1993,
that survive contract expiration.WEWILL
adhere to the union-shop provisions of thecollective-bargaining agreements described here.WEWILL
transmit to Local 600M any and all feesand dues owed under the collective-bargaining agree-
ments described here, with interest.WEWILL
resume pension contributions as requiredunder the terms of the collective-bargaining agree-
ments described here, including paying past due and
unpaid contributions, with interest.WEWILL
resume honoring the checkoff provisionsof the pressmen's current collective-baragaining de-
scribed above.WEWILL
make whole employees in the units de-scribed above for any losses they may have suffered
because of any unilateral changes in wages, hours, and
other working conditions or because of our failure to
abide by the collective-bargaining agreements de-
scribed above, with interest.WEWILL
, on request of Local 600M, rescind all uni-lateral changes; however, we will adhere to any
changes in wages, benefits, or other terms and condi-
tions of employment for unit employees which were 568DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1Local 109C, Graphic Communications International Union, AFL±CIO; and Local 139B, Graphic Communications International Union,
AFL±CIO.unilaterally instituted but are superior to those set forthin the agreements described above, except on the
Union's request.SULLIVANBROTHERSPRINTERS, INC.Kevin J. Murray, Esq., for the General Counsel.Robert P. Corcoran, Esq., of Boston, Massachusetts, for theRespondent.Anton G. Hajjar, Esq., of Washington, D.C., for the Charg-ing Party and Intervenor.DECISIONSTATEMENTOFTHE
CASEHAROLDBERNARDJR., Administrative Law Judge. I heardthis case in Boston, Massachusetts, February 3 and 4, 1994,
on a charge filed August 23, 1993, and complaint dated Oc-
tober 28, 1993, with later amendments alleging Respondent
refused to recognize and bargain with Charging Party (Local
600M) and unilaterally changed employment terms and con-
ditions of employment for employees in established contract
covered bargaining units represented by Local 600M thereby
violating Section 8(a)(5) and (1) of the Act. Respondent
mainly admits it took the unilateral actions alleged in the
complaint and amendments thereto but contends it had no
duty to recognize or bargain with Local 600M and is there-
fore blameless. It bases its defense on the grounds that em-
ployees did not have a fair opportunity to decide whether to
be represented by Local 600M in the course of a merger or
administrative transfer by their established bargaining rep-
resentatives (Local 109C and Local 139B)1into Local 600Mand because the action produced dramatic changes in Locals
109C and 139B so that there is no continuity in employees'
representation thereby nullifying any bargaining duties it had
under the Act.Based on the parties' briefs, the witnesses' demeanor onthe stand, and the entire record, I make the followingFINDINGSOF
FACTI. JURISDICTIONRespondent is engaged in the commercial printing businessat its facility in Lowell, Massachusetts, and annually pur-
chases supplies valued in excess of $50,000 directly from
sources outside Massachusetts. Respondent also annually per-
forms services valued in excess of $50,000 for customers
outside Massachusetts. As admitted, I find Respondent is an
employer engaged in commerce under the Act. I further find
that at all relevant times, Locals 109C, 139B, and 600ÐRe-
spondent admitting only with respect to the status of 600M
while contending in its answer that the former Locals lost
their status after the mergerÐconstituted labor organizations
within the meaning of the Act.Appropriate Bargaining UnitsThe parties agree that the following employees of Re-spondent (the pressmen's unit) constitute an appropriate unit
for collective bargaining:All color cameramen and darkroom, black and whitecameramen and darkroom, dot etchers, platemakers-
black and white, photocomposer operators, platemakers-
color, strippers, copy preparation, pasteup, layout and
imposition, opaquers and artist, pre-preparation, and
plate processors, of Respondent but excluding all other
employees, office clerical employees, guards and super-
visors as defined in the Act.They further agree that the following employees (the book-binders' unit)All journeyman I, journeyman I apprentices, and jour-neyman II employees and helpers, but excluding all
other employees, office clerical employees, guards and
supervisors as defined in the Act,constitute an appropriate unit for collective bargaining. Theseunits' existence date back many years, the latest contract
covering the pressmen Local 109C unit running from June 1,
1992, to May 31, 1995; the bookbinders' Local 139B agree-
ment from September 1, 1990, to August 31, 1993. (G.C.
Exhs. 3 and 12.) Based on the record and the parties' agree-
ment, I find the long-established bargaining units to be ap-
propriate ones under the Act.II. UNFAIRLABORPRACTICES
A. BackgroundThe facts are not in dispute. Local 109C represented em-ployees in the pressmen's unit employed at Respondent's
plant since 1960 or so, as well as separate pressmen's units
at North American Directory Company (NADCO), the Low-
ell Sun, Brady Business Forms, and Bellerica Publishing, all
located in the greater Lowell, Massachusetts area, since at
least the 1950s. Local 139B represented units of bookbinders
at Respondent's plant for at least 33 years and a separate
bookbinder unit of employees at NADCO, also for a long pe-
riod of time. This long history is marked by many collective-
bargaining agreements between these unions and the employ-
ers, as well as marked structural changes in the form of
mergers and affiliations by the labor organizations, such as
the mergers leading Local 109C from under the original
aegis of the International Printing Pressmen's and AssistantsUnion to its affiliation with Graphic Communications Inter-
national Union, AFL±CIO (GCIU), and mergers by Local
139B leading from its earlier affiliations with the Inter-
national Brotherhood of Bookbinders, then merging with the
Photoengravers and Lithographers Union in 1975 followed
by yet another merger of International unions leading to the
affiliation with the GCIU as a sister local to Local 109C. Re-
spondent continued recognition of the two locals throughout
the course in their earlier structural changes. Local 600M for
its part is a third sister local to Locals 109C and 139B under
GCIU formed from and representing a combined mix of
printing industry job classifications, including printing press-
men and bookbinders with a somewhat larger geographical
jurisdiction encompassing Nashua, New Hampshire, and Bos- 569SULLIVAN BROS. PRINTERSton, Massachusetts, including a plant located about 5 milesfrom Lowell, Massachusetts.The three locals maintained separate constitutions and by-laws but functioned also under the shared governance of theconstitution and bylaws of the GCIU. (G.C. Exh. 20.)Membership levels in Locals 109C and 139B likewise re-flect ever continuing fluctuations; Local 109C membership
numbering 350 in 1984 dropping to 240 in October 1991 and
then to about 40. For its part Local 139B membership
reached 400 in 1975, decreased to 145 in 1990, 20 in 1991,
and then dropped down to 10 members in 1993. Local 600M
membership increased from its formation some 15 to 20
years ago and mergers to a current level of 700 active mem-
bers employed at 40 locations in its described area.Historically the NADCO employee members, some 210outnumbered those employed by Respondent (18), Lowell
Sun (12), Brady (3), and Billerica (1)Ð(there also being, in
addition, 6 members at large) represented by Local 109C, as
well as those represented by Local 139B and employed by
Respondent (10 or 11) and NADCO (125±135). Given the
pooling of votes system of determining winning candidates
in the election of union officers it is not surprising that all
but one of the elected officers for each local emerged from
the NADCO ranks of employees.The demise in NADCO's business in 1991, when it shutdown its bindery operation, later closing the pressroom on
March 12, 1993, and dismissing employees, had little or no
immediate effect on the nature or viability of the locals' con-
tracts' administration as Locals 109C and 139B continued to
represent employees at the shops remaining. Employees at
Respondent's plant continued to constitute a separate appro-
priate bargaining unit as did employees at the other employ-
ers' locations. Local 109C president and long-experienced
Union Officer Henry Boermeester had negotiated two prior
agreements covering Respondent's 109C±represented em-
ployees with assistance from Steve Wysocki a union chapel
chairman and employee of Respondent, and the then current
contract administration continued unabated. Oscar Becht, also
a veteran officer in Local 139B, having held the position of
shop steward, secretary-treasurer, vice president, and more
recently president of the Local from 1986 to 1990 and then
to June 1991 negotiated two contracts covering Respondent's
book binder employees with an employee's assistance. There
was historically no Local 139B shop steward exclusively for
Respondent's bindery employees; employees discussed work-
place matters with Becht directly. The NADCO closure also
had little impact on Respondent's employees as they rarely
if ever attended the NADCO employee-dominated meetings
of either Local unless matters specific to their concerns at the
Sullivan workplace drew them there. The lessened number of
bargaining units, as well as the fewer members there to be
serviced by remaining local union representatives, together
with the fact that the existing contracts represented long-set-
tled employment terms and conditions of the plant for em-
ployees in these shops, is consistent with the uncontradicted
view that during the long period of time in the aftermath of
the NADCO closure and the merger between the locals here-
after described (1991 to 1993), the two local union presidents
and three chapel chairmen, with customary assistance from
bargaining unit members kept representation matters running
normally.B. MergerHowever, Local 109C President Henry Boermeester alertedto the prospect by an earlier NADCO announcement of the
impending closing, published October 1990, and ``not about
to walk away from [the future remaining members of
109C]'' searched for alternatives in the event, as was the
case early on he could not find candidates for the open posi-
tions to be left vacant by the future plant closingÐconnected
termination of Local 109C officers numbered among the ter-
minated employees, while at the same time with other lead-
ers described above continued employees' representation.Chapter 15, paragraph 1, in the GCIU constitution stronglyurges a merger in all situations where one or more local
unions of the International exists in the same geographical
area. (G.C. Exh. 4, p. 135.) He explored this possibility with
the GCIU secretary-treasurer, Guy Devito, in order as he tes-
tified to look out for the best interest of the employees, as
his term as president was to expire January 1994 and, in ad-
dition, it would be necessary for him to seek pressman em-
ployment elsewhere at some point. He also explored merger
with another union Local 67 a newspaper employee union,
and considered talk of Locals 109C and 139B merging. He
then discussed merger with Local 600M President George
Carlsen in October 1992, telling Carlsen that if it turned out
that his efforts to find someone else to run the local did not
succeed there might have to be a merger. Carlsen said if that
condition turned out to be the case they could talk further.Local 139B President Oscar Becht continued in officeafter the June 1991 layoff of other bindery employees when
NADCO closed its bindery because NADCO kept 10 bindery
employees, including Becht, on duty to assist the pressmen
there until February 26, 1993, when the plant would close
down altogether. At that point President Becht, with record-
ing secretary, and secretary-treasurer, Jeanette Pickles, to-
gether with willing employees from among the remaining
eight members under their continuing leadership at Respond-
ent's plant handled grievances and administered the terms in
the contract with Respondent dated September 1, 1990, and
due to expire August 31, 1993. Since the unit there had func-
tioned much as a separate satellite-like group to the NADCO
prior unit mainly without any recent 139B officers from
among Respondent's employees here also the actual nature of
representation continued, for the time being at least, in an
uneventful manner.Becht also met with Carlsen, Boermeester, Pickles, andLocal 139B members on and before March 1993 seeking Re-
spondent employees to run the local in the future, presenting
the alternative of a merger with Local 600M. He discussed
the progress in such talks directly with five or six bindery
employees on the day shift and had the information relayed
to some three or four night-shift employees at the plant as
there was no place to hold a formal meeting. Becht credibly
testified that he informed employees in order for them to
continue union affiliation the local needed to merge with a
larger local, that Local 600M would take care of them thebest, and that he did not get any negative feedback.Local 109C conducted membership meetings concerning,inter alia, a proposed merger with Local 600M where discus-
sion ensued on the subject on November 1, 1992, including
consideration of merger with sister Local 139B or Local 67,
and on December 6, 1992, wherein Carlsen as an invited
guest described Local 600M and took a number of questions 570DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
from the floor regarding the proposed merger to which he re-sponded. After Carlsen left the meeting, members discussed
the topic further and Boermeester testified that the employees
seemed satisfied. (Minutes of union meeting G.C. Exh. 6.)
He decided to schedule a vote on the proposed merger to be
held at the January 10, 1993 local union meeting and in-
structed union stewards to post notices, testifying he told
them the notice should contain the fact that the merger vote
would be taken then and that such notices appeared in all the
shops.Becht testified that he informed Respondent's employeesvia a former NADCO employee he knew over the years then
working for Respondent, Manny Mendez, a week beforehand
that he would be bringing ballots around for employees to
use for a vote on the merger questionÐa vote he recalled
being conducted on March 29, 1993.C. Voting ProceduresLocal 109C voting on the merger at a doughnut shop usedas a union hall occurred as scheduled beforehand and as noti-
fied members. Boermeester presided. Employees some 35 to
40 from all the Local 109C-represented shops attended, in-
cluding 10 or 11 from Respondent's plant. He explained that
a yes vote on the ballot was to merge and a no vote not to
merge. The record supports the conclusion that a motion
from the floor to postpone the vote was denied for reason-
able cause, namely, that hoped-for contacts in the past with
other conceivable merger candidates had led nowhere but to
the conclusion that such candidate unions were not inter-
ested, and because the meeting had been noticed enough in
advance to have afforded other leads to have surfaced by
then and because it was Boermeester's sense that many em-
ployees had showed up specifically because of the vote,
lending value to the idea of taking it then with a good turn-
out of members at hand. He asked those employees present
who had no future interest in the local, those about to retire
and for further example NADCO employees leaving employ-ment in the industry and those on the brink of becoming
honorary life long members due to being over 50 kindly to
abstain from voting though he assured them they had the
right to vote. He prevented no one from voting and the
record is free of any suggestion to the contrary. He gave
each member who wanted to vote a ballot. The voter could
cover the ballot with his or her hand or walk to the rear of
the room, mark his or her ballot, and deposit it in a locked
ballot box. Four members randomly selected from the floor
by him counted the ballots after unlocking the box. Their
tally of votes showed 19 in favor of the merger and 6
against.Local 139B voting took place as scheduled at Respond-ent's plant on March 29, 1993. BechtÐ139B presidentÐear-
lier, the week before informed employees he would be there
on this date, that he would bring ballots to be used for a vote
on whether to merge with Local 600M. He spoke with a day-
shift employee directly and told employee Manny Mendez
everyone was to receive one ballot, that they were to vote
then put the ballot in an envelope, sealed and returned to
him. No employee voiced any objection to the proposed pro-
cedure. On voting day, Becht testified he handed out ballots
to five or six employees, everyone on the day-shift present.
The ballots are inscribed with the words: ``OFFICIAL BAL-
LOT PROPOSED MERGER WITH LOCAL 600M BOS-TON, MA. YES [] NO [].'' (G.C. Exh. 15.) He left bal-
lots for the night-shift employees to use with Mendez for dis-
tribution to them. Becht told employees the ballots were to
be placed back into the envelope and that Mendez was to
then seal the envelope and deliver it to him the following
day. On opening the sealed envelope the next day, he count-
ed eight ballots, all being votes cast in favor of the merger.
Becht was not present when the ballots were reportedly
passed out the evening before the ballot count, which took
place at noonÐthe day after he had passed out ballots to the
day shift. Becht testified to the ``belief'' that someone re-ferred to only as ``he'' just handed the ballots out without
checking names off at night and that the ``individual'' who
passed them out at night was responsible to collect them.
Without any foundation being first (or later) provided for
such statement, Becht also testified that the employees who
voted all were union members at the time of the vote. How
he knew this is unexplained. Also left devoid of any inform-
ative answers are significant questions of who had custody
of the envelope from the time it was delivered to employees
and then returned to Becht at noon the following day, if any-
one; where was it kept, and whether any safeguards whatso-
ever reasonably protected the secrecy and reliability of the
ballots during the course in the day and a half consumed be-
fore Becht arrived and the ballots were tallied. It is strongly
compelling to believe that employee Mendez, longtime
known to Becht from their NADCO acquaintanceship and
Becht's contact man later at Respondent's plant where
Mendez was employed, including specifically Becht's only
identified assistant in the voting is in a position to shed light
on these crucial questions, yet he was not called to testify.
The fact that Becht identified Mendez earlier in the chro-
nology in events as playing a central role in conducting the
vote, yet did not even know whether two described super-
visors had voted based on his own inquiry or expectable
word from Mendez is contrary to the notion that he knew
anything at all about events in significant respects concerning
the evening balloting procedures in the election. Nor did he
or anyone testify to the actual voting by day-shift employees,
Becht saying only he did not get the ballots right back. This
was an obvious hole in the case, not merely a question
whether there was actual evidence of tainted ballots yet no
employee member in Local 139B whatsoever was called to
the stand to describe any events first hand. See News/Sun-Sentinel Co., 290 NLRB 1171, 1176 (1988). The burden ofestablishing irregularities in the conduct of the election rests
on Respondent, to be sure. Quality Inn Waikiki, 297 NLRB,497, 501 fn. 13 (1989). But where the General Counsel's
own evidence at the outset on its face depicts an absence of
minimal standards of due process such cannot be ignored.
Thus, to begin with there is no evidence the ballots given
day-shift employees were ever cast by them, and if so turned
in, and if so, to whom, and if so, put in the envelope and
if so, remained there until the count. There is even no evi-
dence of ballots actually being given to any night-shift em-
ployees or to whom ballots were given, if anyone that night,
where they were kept all that evening, that night, and
throughout all the morning hours. Accordingly, the ballots
counted by Becht and others the next day drawn from some
unidentified envelope are not shown reasonably by any pro-
bative evidence to be authentic votes cast by the employees
in this already poorly devised and overly lax procedure 571SULLIVAN BROS. PRINTERSwhich so clearly lacked even minimal standards of due proc-ess. Santa Barbara Humane Society, 302 NLRB 833, 837(1991). It is very aptly noted in a Board-adopted Regional
Director's decision thatThe U.S. Supreme Court stated in NLRB v. FinancialInst. Employees (Seattle-First National), 475 U.S. 192(1986):The Act recognizes that employee support for a cer-tified bargaining representative may be eroded by
changed circumstances. In such cases, employees
may petition the Board for another election alleging
that the certified representative no longer enjoys ma-
jority support. Also, the Employer can based on ob-
jective considerations petition the Board for an elec-
tion if it can show reasonable grounds for believing
the union has lost its majority.The court went on to state that it has been the Board'spractice to reject an election when two tests are met.
First the union members have had an opportunity with
adequate notice, to vote on the merger. Second, there
has been a substantial ``continuity between the pre and
post affiliation union.'' In Seattle-First National Bank,supra, the Court affirmed the Circuit Court of Appeals
decision which reversed the Board's decision. The
Board had dismissed the Union's 8(a)(5) refusal to bar-
gain charge. The Board's dismissal of the charge wasbased on the fact that non-union members were not
given the right to vote on the affiliation. The Supreme
Court stated the voting on affiliation is an internal
union matter not subject to the Board's scrutiny. Rath-
er, the Board must decide only whether the new union
was in fact a substantial continuation of the bargaining
representative. The Board is restricted by the Act to ei-
ther amend the certification or find an 8(a)(5) violation.
The Board exceeds its authority when it dismisses an
8(a)(5) complaint based solely on the procedure fol-
lowed in disallowing non-union members the right to
vote on the affiliation. The Court stated the Act pro-
vides, the only method for decertifying the union and
that is by allowing the employees the right to vote on
the matter. The Board cannot by itself defeat this proce-
dure. The court appears to hold that if the Board in dis-
missing Section 8(a)(5) did so based on the lack of con-
tinuing representative status of the merged union then
the dismissal would be appropriate. [City Wide Insula-tion, 307 NLRB 1, 3 (1992).]Counsel for the Charging Party noted on brief that further inthis vein the Court's opinion noted ``that it may even be in-
appropriate for the Board to impose due-process safeguards
with respect to union members,'' 475 U.S. at 199 fn. 6, in
the opinion. I can find, however, no Board decisions revisit-
ing and setting aside the requirement that at least minimal
due process be accorded employees in merger votes, and the
Board in at least one case issuing 6 days after City Wide In-sulation, supra, seemed clearly to be presented with the op-portunity to do so and did not do so and in fact indicated
indirectly that the due process test is still in effect. ServiceAmerica Corp., 307 NLRB 57, 61 fn. 6 (1992). Therefore,though the principle be under the most respectable and desir-able scrutiny inviting a further look I am bound by its cur-rent authority as Board law. There were no such defects in
the Local 109C election procedure which was unchallenged
by the employees and which, I find, accorded employees
ample notice and an opportunity to cast their votes in secret
under conditions providing an ample and fair opportunity for
discussion, to consider the matter and vote, so that the results
in favor of the merger with Local 600M by employees from
Local 109B represents their authentic support following an
appropriate procedure. Quality Inn Waikiki, supra at 501, andToyota of Berkeley, 306 NLRB 893, 899, 901 (1992), wherethe administrative law judge noted that the integrity and se-
crecy of the ballots were maintained.D. Continuity in RepresentationRespondent's remaining defense for its admitted refusal torecognize and bargain with Local 600M and repudiate the
1992±1995 collective-bargaining agreement to which Local
109C and Respondent are parties is because the merger re-
sulted in dramatic changes thereby raising a question con-
cerning representation. In Toyota, supra at 900, it is noted:In determining whether a ``question concerning rep-resentation'' exists because of a lack of continuity, the
Board is not directly inquiring into whether there is ma-
jority support for the labor organization after the
changes at issue, but rather is seeking to determine
whether the changes are so great that a new organiza-
tion has come into beingÐone that should be required
to establish its status as a bargaining representative
through the same means that any labor organization is
required to use in the first instance. In Western Com-mercial Transport, 288 NLRB 214 (1988), the Boardstated: The focus of inquiry is on whether the changes
are ``sufficiently dramatic to alter the union's identity,''
so as to raise a question concerning representation. MayDepartment Stores Co., 289 NLRB 661, supra, citingSeattle-First, 475 U.S. 192, 206 (1986). See alsoNews/Sun-Sentinel Co., supra at fn. 1, and May Depart-ment Stores Co. v. NLRB, supra. Consequently, theBoard considers a range of factors including the contin-
ued leadership responsibilities of the existing union of-
ficials, the perpetuation of membership rights and du-
ties, the continuance of the manner in which contract
negotiation, administration, and grievance processing
are effectuated, and the preservation of the certified
representative's assets, books, and physical facilities.
E.g., Western Commercial Transport, supra. In applyingthis fact, however, specific approach ``no strict check
list is used,'' rather ``[t]he Board considers the totality
of a situation.'' May Department Stores Co. v. NLRB,supra, quoting with approval Yates Industries, 264NLRB 1237, 1250 (1982). And, the burden of proving
a change in a union's identity rests with the respondent-
employer. H.B. Design & Mfg.
, 299 NLRB 73 (1990);Insulfab Plastics, 274 NLRB 817, 821 (1985), enfd.789 F.2d 961 (1st Cir. 1986).It is noted in City Wide Insulation, supra at 3:However, the Board in National Posters, 289 NLRB468, 479 (1988), adopted an ALJ decision ordering the 572DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Employer to bargain with the new entity. The judge infinding a continuity of representative stated:[T]he proper question in a case like this one is notwhether there is a ``lack'' of local authority, but
whether the preexisting local authority, with which
the unit employees had presumptively been satisfied,
has substantially changed for the worse. ...
E. Continued Leadership ResponsibilitiesNADCO employees, some 210 employees who vastly out-numbered the other bargaining units at Respondent, and the
other 3 employer units represented by Local 109C con-
stituted all the officers and directors of the Local, 11 officers
and directors. When NADCO completed its closing in Feb-
ruary 1993 Boermeester continued actively to service em-
ployees in the remaining bargaining units comprised of about
40 employees with the help of 3 shop steward-like chapelchairmen and in further concert with numerous local union
members at their locationsÐincluding Respondent's em-
ployee and Chapel Chairman Stephen Wysocki. The chapel
chairmen play a vital role under Local 109C policy serving
as point guards to resolve grievances early on and over the
history of 109C helping to negotiate collective-bargaining
agreements. The long-term 33-year history of stable labor re-
lations between Local 109C and the employers here reflects
settled patterns in terms and conditions of the members' em-
ployment environment and is highly consistent with the fact
that there is no record evidence contradicting that for the pe-
riod in question before the merger and after NADCO closed,
even with the diminution among de jure officers, normal
daily contract administration including grievance handling
continued unchanged; the Respondent's contract with Local
109C remained fully in place then and the Local remained
viable. Local 109C members, presumptively satisfied with
their representation in premerger periods, rarely attended the
Local 109C union meetings held in a rented doughnut shop
room and attended mostly by NADCO employees, unless a
specific Respondent-related issue arose. It was Boermeester,
sometimes with another officer and Wysocki who drew from
members of Respondent's employees the bargaining objec-
tives, just as was true of all the other separate bargaining
units under the umbrella of Local 109C. The Local's GCIU
International representative is also an incontestable and im-
portant part of the leadership for Local 109C members dur-
ing the premerger period especially given the fact that, as the
parties stipulated, all the sister locals operated to provide rep-
resentation duties under commonly shared governance, and
the source for this business-agent-like leadership remained
the same, as well as the basis for assignment being the geo-
graphical area involved so that representation by the Inter-
national representatives remained the same.Boermeester after the merger became an elected executiveboard member on August 5, 1993, and represented the
former Local 109C members employed by Respondent in the
dispute over Respondent's unilateral changes in a 401(k)
plan in a letter sent in his official Local 600M capacity on
September 28, 1993, as well as demanding bargaining over
new equipment purchased by Respondent. (G.C. Exh. 11.)
His long-time practice of regular contact with chapel chair-
men continued, with regular contacts between Wysocki and
him over representation of Respondent's employees andLocal 600M President Carlsen testified credibly that theLocal denoted him for membership on the negotiating com-
mittee from Local 600M when it negotiates with Respondent.
He represented Local 600M in other negotiations with em-
ployers whose employees Local 109C previously represented,
Lowell Sun and Brady Business Forms, and concededly will
do so at another premerger Local 109C-represented unit at
Billerica Publishing.Wysocki retains the same leadership role at Respondentafter the merger that he held before and will be used accord-
ing to Carlsen's credited testimony as a negotiating commit-
tee member as before in contract negotiations with Respond-
ent. The two shop delegates (chapel chairmen) at Lowell Sun
also continue in these positions under Local 600M. There
were no such positions at Brady and Billerica due to the
small unit size. Carlsen credibly testified he offered leader-
ship positions to Local 109C members so interested and
never refused to grant former Local 109C leaders or mem-
bers such appointments or chances for election to Local
600M positions. He confirmed that, in the same manner
Local 109C always sought contract proposals from unit em-
ployees before contract negotiations, he had also done so be-
forehand in the negotiations with Lowell Sun since the merg-
er and would continue to do so in contract negotiations.Counsel for Respondent urges that the loss of Local 109Cofficers on merger with Local 600M caused dramatic change
in the labor organization. The Board has, however, as already
(noted above), eschewed a reliance on any single factor for
such finding and rather evaluates the entire circumstances. In
particular the Board has indicated while ``continued leader-
ship by the officials of a merged union is one element the
Board has examined, we know of no requirement that offi-
cers of a merged local must become officers of the new local
in order to find continuity'' going on to say leadership has
a broader definition encompassing other representatives whofill positions of responsibility and trust. Service AmericaCorp., supra at 60. The record establishes a substantial con-tinuation in the leadership of Local 109C in terms of the de-
livery of representation services to Local 109C members fol-
lowing the NADCO closingÐcaused diminution in the num-
ber of officerÐwhich diminution was not caused by the
merger but was simply another earlier dynamic change in the
continuing ever changing evolution of the Local and its Inter-
nationals as described above. Considering this naturally
caused reduction in number of officers there is a reasonable
basis to believe that in the nature of things the merger which
left Boermeester, three chapel chairmen, and interested in-
volved employee members in continued substantial local au-
thority to run their representation affairs caused little actual
day-to-day changes. Viewing other factors discussed below
in tandem the Local 109C preexisting authority has certainly
not been shown to have substantially changed for the worse
after the merger. City Wide Insulation, supra.F. Membership Rights and DutiesThe members of Locals 109C and 600M are covered bythe same International constitution and bylaws, a common
circumstance, and a separate constitution or bylaws covered
each Local's members prior to the merger. (G.C. Exh. 5;
G.C. Exh. 20.) There is a 4-year employment rule for run-
ning for office in Local 109C, 5 years for Local 600M mem-
bersÐall Local 109C members qualify under the latter. Con- 573SULLIVAN BROS. PRINTERStract ratification procedures are the same as are strike votesand strike fund contributions and disbursements. Meeting in-
tervals are the same as before, as are grievance-handling pro-
cedures. The access to International representatives remains
the same as beforeÐbased on geographical area the same
representatives are assigned. Local 600M imposes dues on a
sliding scale based on income but is not currently requiringany dues payments from the former Local 109C members
given Respondent's failure to recognize Local 600M, and the
per capita tax is the same. Local 600M accepted all the
Local 109C members into membership without initiation
fees. Dues will eventually rise to $9.22 versus $8 formerly
charged Local 109C members. There are no differences of
any consequence in these matters.Local 109C assets only consisted of $12,000 which trans-ferred into the Local 600M strike or emergency fund. Dues
are now paid into the general Local 600M funds. Local 109C
records transferred to Local 600M. Local 600M assumed the
liabilities of Local 109C including pension obligations to cer-
tain retirees and accepted the former Local 109C members
into its memberships on approval of the merger by it and the
International. Local 600M also accepted the ongoing Local
109C collective-bargaining agreement not due to expire until
May 31, 1995, thereby continuing the Local 109C negotiated
terms as far as Local 600M President Carlsen and his Local
are concerned. The two sister locals in GCIU have always
shared important representation governance under the GCIU
constitution commonly associated with local unions affiliated
with the same International union, a close enough association
so that it can be said:Mergers of this kind, in contrast to mergers of smalllocal independent unions with international organiza-
tions, have less inherent potential for significant
change. Note Union Affiliation & Collective Bargain-ing, 128 U.Pa.L.Rev. 430, 457 (1979). [Toyota ofBerkeley, supra at 903.]I have also considered the view that the greater number ofmembers in Local 600M (700 to 40 in Local 109C) evi-
dences a dramatic change in the Local 109C members' rep-
resentation but find no merit there. All the locals here experi-
enced dramatic growth changes throughout the course in
their long histories and the numbers rose and dropped as a
common matter; it is uncontradicted that the Respondent's
employees and the other units of Local 109C continued in
major respects as autonomous bargaining units postmerger
with the right and power to devise their own contract de-
mands, negotiate their own contracts through local union of-
ficers and unit employees in their separate units, conduct
their own strike votesÐas before with International sanction,
and process and resolve grievances through their own shop
representatives, all within a mostly identical union organiza-
tional structure, within nearly the same geographical and
trade union jurisdiction encompassing theirs. The mere
change in numbers of union members had no real effect or
change at all. If anything the mergerÐan event altogether in
keeping with a classical role accorded sister locals to help
continue collective-bargaining representation for fellow union
members in the same geographical and trade jurisdictionÐis
a strengthening effect on the Local 109C members local au-
thority which continued in real respects described above in-tact even more fully supported by augmented Local 600M re-sources. As I find the merger of the two GCIU Locals to
constitute continuity of representation, no question concern-
ing representation exists. Respondent admits to the specific
complaint allegations of unlawful refusal to recognize and
bargain with Local 600M which the record reflects occurred
on or about August 11, 1993, and to the unilateral changes
described below.CONCLUSIONSOF
LAW1. The Respondent, Sullivan Brothers Printers, Inc., is anemployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2. The Charging Party, Local 600M, Graphic Communica-tions International Union, AFL±CIO and Locals 109C and
139B, GCIU, respectively, at relevant times constituted labor
organizations within the meaning of Section 9(b) of the Act.3. At all times material, Local 600M, Graphic Commu-nications International Union, AFL±CIO has been the exclu-
sive representative for purposes of collective bargaining in
the following described appropriate unit for collective bar-
gaining within the meaning of Section 9(b) of the Act:All color cameramen and darkroom, black and whitecameramen and darkroom, dot etchers, platemakers-
black and white, photocomposer operators, platemakers-
color, strippers, copy preparation, pasteup, layout and
imposition, opaquers and artist, pre-preparation, and
plate processors, of Respondent but excluding all other
employees, office clerical employees, guards and super-
visors as defined in the Act.4. By its withdrawal of recognition from Local 600M,Graphic Communications International Union, AFL±CIO and
its refusal to bargain with the Union, Respondent violated
Section 8(a)(5) and (1) of the Act.5. By its repudiation of the collective-bargaining agree-ment in effect from June 1, 1992, through May 31, 1995,
covering the above-described pressmen's unit, and by ceasing
contribution to the pension plans, announcing a 401(k) plan,
ceasing dues deductions and their remittance to Local 600M,
refusing to bargain over new equipment, granting Christmas
bonuses, and implementing a proofreading bonus, all regard-
ing the pressmen unit employees, without according notice to
and an opportunity to bargain thereon to Local 600M, Re-
spondent has violated Section 8(a)(5) of the Act.6. The aforesaid unfair labor practices have a close, inti-mate, and substantial effect on the free flow of commerce
within the meaning of Section 2(2), (6), and (7) of the Act.7. Respondent did not violate Section 8(a)(5) of the Actwith respect to the bookbinders unit of employees of Re-
spondent formerly represented by Local 139B.REMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I shall order it to cease and desist and
to take certain affirmative action designed to effectuate the
policies of the Act. With respect to any dues and fees col-
lected by the Respondent pursuant to checkoff, but withheld
from Local 600M, I shall order that all such funds be remit-
ted to Local 600M, with interest to be computed in the man-
ner prescribed in New Horizons for the Retarded. In accord- 574DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
ance with the Board's decision in New Horizons for the Re-tarded, 283 NLRB 1173 (1987), interest on and after January1, 1987, shall be computed at the ``short-term Federal rate
for the underpayment of taxes as set out in the 1986 amend-
ment to 26 U.S.C. §6621. Interest on amounts accrued prior
to January 1, 1987 (the effective date of the 1986 amend-ment to 26 U.S.C. §6621), shall be computed in accordance

with Florida Steel Corp., 231 NLRB 651 (1977).[Recommended Order omitted from publication.]